Citation Nr: 1603035	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-05 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a reduction from a 30 percent to a noncompensable (0 percent) rating for sinusitis with sinus headaches was proper.

2.  Whether termination of a total disability rating based on individual unemployability (TDIU) was proper.

3.  Whether severance of service connection for posttraumatic stress disorder (PTSD) was proper.

4.  Whether severance of service connection for fibromyalgia was proper.

5.  Whether a reduction from a 10 percent to a noncompensable rating for peripheral neuropathy of the left lower extremity was proper.

6.  Whether a reduction from a 10 percent to a noncompensable rating for peripheral neuropathy of the right lower extremity was proper.

7.  Whether a reduction from a 40 percent to a noncompensable rating for lumbar disc desiccation was proper. 

8.  Whether termination of a temporary 100 percent rating for the period from November 18, 2010, to January 1, 2011, based on a period of hospitalization in excess of 21 days, was proper.

9.  Whether termination of an award of special monthly compensation (SMC) based on housebound status for the period from November 18, 2010, to January 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, November 2011, February 2012 and March 2012 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Veteran testified at a central office Board hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of those proceedings is of record.

The issues concerning the propriety of the termination of TDIU, SMC and a temporary 100 percent rating; severance of service connection for PTSD and fibromyalgia; and reductions in evaluations for peripheral neuropathy of the lower extremities and lumbar disc desiccation; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran was appropriately notified in January 2011 of a proposed reduction of the disability rating for his service-connected sinusitis with sinus headaches from 30 percent to 0 percent disabling.

2.  In March 2011 the RO effectuated the proposed rating reduction; at which time, the Veteran's compensable disability evaluation had been in effect for over 14 years.

3.  The competent and credible evidence of record does not indicate that the Veteran has experienced an incapacitating episode of sinusitis since 2008 or more than 2 non-incapacitating episodes of sinusitis per year since 2001. 

4.  The preponderance of the competent and credible evidence of record indicates that the Veteran's sinusitis with sinus headaches has shown material improvement since a 30 percent rating was granted in 2001.  



CONCLUSION OF LAW

Reduction from a 30 percent to a zero percent rating for sinusitis with sinus headaches was proper.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.97, Diagnostic Code 6510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background and Due Process

This appeal stems from the Veteran's disagreement with a reduction in the evaluation of a service-connected disability under 38 C.F.R. § 3.105(e) and is not based on a claim or application for benefits.  

The Veteran was initially awarded service connection for sinusitis with sinus headaches in February 1995 at a noncompensable rate.  In September 1998 the Veteran's rating was increased to 10 percent effective April 9, 1997.  In August 2001 the Veteran's sinusitis rating was increased to 30 percent, effective November 22, 1999.  The Veteran received a temporary total rating based on a septoplasty and turbinate reduction surgery from July 26, 2000, until September 1, 2000, at which time the evaluation was returned to 30 percent.  

In January 2011 the RO proposed to reduce the Veteran's evaluation for sinusitis to a noncompensable (0 percent) rate based upon the results of a November 2010 VA examination.  The proposal was accompanied by a letter informing the Veteran that he had 60 days to submit additional evidence and 30 days to request a personal hearing before the RO would take any action, in accordance with applicable notification and due process requirements.  38 C.F.R. § 3.105(e), (i). 

In March 2011 the RO effectuated the reduction and the Veteran's rating was reduced to zero percent effective June 1, 2011.  Thus, the Veteran was in receipt of a compensable evaluation from April 1997 until June 2011 prior to the reduction at issue, a period of just over 14 years.  

In August 2015 the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

During the hearing, the VLJ asked specific questions directed at identifying the Veteran's current symptomatology, employment status and treatment situation.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might explain the issue on appeal including any workers compensation records or outstanding medical records.  The Veteran, through Counsel and on his own, volunteered his treatment history and symptoms and described the course of events from his perspective. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on trying to clarify the evidence of record, the Veteran's contentions and the course of events leading up to the Veteran's benefits reduction.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claim can be adjudicated based on the current record.

II.  Law

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's sinusitis with sinus headaches has been rated under Diagnostic Code 6510.  Under code 6510, a 30% disability rating for sinusitis is warranted when there are "[t]hree or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting." 38 C.F.R. § 4.97, General Rating Formula for Sinusitis Diagnostic Codes 6510-6514.  A 10% disability rating is assigned when there are "[o]ne or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting."  Id.

Where, as here, the rating at issue has continued at the same level for 5 years or more but has not been in effect for 20 years, the record must clearly reflect sustained material improvement in the disability under the ordinary conditions of life.  38 C.F.R. § 3.344 (a),(c); Brown v. Brown, 5 Vet. App. 413, 418-421 (1993) (The Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted.).  Furthermore, the examination used for the reduction must be as full and complete as the examination upon which the original award was based.  38 C.F.R. § 3.344(a); Brown Supra; Tucker v. Derwinski, 2 Vet. App. 201 (1992) (The examination reports on which the reduction are based must be adequate).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Evidence

The Veteran's original claim for sinusitis was granted in a November 1994 Board decision.  He was awarded a noncompensable evaluation based on occasional symptoms with x-ray evidence of sinusitis. 

At a 1996 VA examination the Veteran reported having weekly headaches since service but that they were better than before.  The headaches reportedly cleared up with over the counter medication and rest.  The Veteran also reported polyps in his right nasal passage and that he took sinus pills and Tylenol to deal with sinus problems, (sinuses being "stopped up").  Upon examination, his sinuses, mouth and throat were noted to be normal.  X-rays of the sinuses and chest were also normal.

In January 1999 the Veteran was assessed with chronic sinusitis, after he reported having the condition for 6 years and being treated a month and a half prior.  He was noted to have a swollen right interior turbinate and postnasal drainage. 

In May 1999 the Veteran complained that his chronic history of allergic rhinitis was gradually getting worse.  He was assessed with allergic rhinitis. 

In August 1999, the Veteran complained of sinusitis, severe headaches that felt "like a migraine headache" for 2 days, photosensitivity and aches.  He reported treatment for migraines a month prior where he was given an injection.  He reported sneezing practically every morning and occasionally having red eyes.  He reported feeling "stuffy" as his headaches progress.  He was assessed with migraine headaches.

In October 1999 he reported chronic recurring headaches and seasonal allergy symptoms, worse in the spring/summer.  He reported increased difficulty breathing when he eats due to nasal obstruction and heartburn.  He also reported snoring and morning headaches due to sinus pressure.  A deviated septum and enlarged turbinates were noted, with the right greater than the left, and with some clear discharge.  The Veteran was assessed with chronic sinusitis and allergic rhinitis, complicated by the deviated septum.

In February 2000 the Veteran reported chronic sinusitis, headaches almost constantly, chronic sinus tenderness and drainage and allergy-related symptoms.  He reported getting only 3-4 hours of sleep per night.  The Veteran appeared tired, and sniffled throughout the examination.  His eyes were red but no sinus tenderness was noted.  He was assessed with conjunctivitis, right worse than left, chronic sinusitis and allergic rhinitis.  He was prescribed nasal spray and pseudoephedrine. 

In April 2000 the Veteran reported his symptoms were unchanged and his assessment of chronic sinusitis was continued along with his course of treatment 

In May 2000 the Veteran was noted to have a deviated septum with partial obstruction bilaterally, and allergic rhinitis.  He reported difficulties throughout his life with allergic situations and nasal obstruction.  Surgery was recommended in order to improve allergies, rhinitis, snoring and sinus infections.  The same month the Veteran was noted to have frequent episodes of chronic sinusitis, allergic rhinitis, nasal deformity, headaches, facial tenderness, copious post-nasal drainage, watery eyes, scratchy throat, hoarseness, recurrent conjunctivitis, fever, cough and congestion.  Incapacitating symptoms were noted.

In July 2000 the Veteran underwent a septoplasty and turbinate reduction that, according to his physician, directly contributed to the relief of his sinusitis.  The Veteran reported missing 5 weeks of work due to the operation.

At an October 2000 VA examination, the Veteran complained of headaches for 10 years.  He said that he would have none for several months and then would have a period of two to three days of headache pain starting in the occipital area and radiating behind the eye.  He stated that he has been treated for a long time for chronic sinusitis and recently had an operation for a deviated nasal septum, but that this made no difference in his headaches.  He described the pain as initially dull, sometimes sharp and sometimes throbbing, which seemed to be aggravated sometimes by standing up, sometimes by stress and was relieved by aspirin.  He stated that the headaches had become a bit more frequent with time.  He stated there was no aura or associated symptoms and that he worked full time as a postal clerk and attended school full-time as well.  He said that he had missed about three weeks of work that year due to headaches.  The Veteran was also noted to have a long history of allergic rhinitis and sinusitis with rhinorrhea and coryza for which he had taken a variety of medications.  He underwent a septoplasty for his deviated septum and chronic sinusitis and was being treated with Allegra and Flonase nasal inhaler on a daily basis.  He reported continued soreness in his nose and some feeling of inflammation with coryza and dripping, but that he by-and-large had improved and was able to breathe better than he had in a long time.  He reported pain in his face about two days per week and daily dripping.  He reported very rare dizziness just since the surgery.  He reportedly had no earaches or sore throats but stated that he thought he was allergic to pollen because his symptomatology is usually worse in the springtime.  He stated in the past year or so he lost about five weeks from work that included the downtime during his surgery.  X-ray and CT scans in November 1999 showed a septum deviated to the left and bilateral maxillary sinusitis.   

Physical examination showed the Veteran's tympanic membranes to be normal and nasal turbinates to be enlarged and slightly pink, with crusting of the nasal mucus in the left nostril only.  Clear passage of air down both nostrils was noted.  There was tenderness over the maxillary sinuses bilaterally, but not over the frontal sinuses.  The throat showed minimal erythema and edema of the lymphoid tissue in the posterior pharynx.  The Veteran was ultimately diagnosed with allergic rhinitis/sinusitis status post septoplasty and maxillary sinus drainage with symptomatology as well as combined sinus-tension headaches. 

In April 2001 the Veteran complained of sinusitis and being feverish for 3-4 days, with pressure behind eyes, and drainage down the back of throat.  He reported chills, fever, body aches and cough but denied nausea, vomiting, diarrhea, chest pain or shortness of breath.  He reported difficulty sleeping due to the drainage and headache, with the headache being constant with a pain scale rating of 1-2 but over the past 3-4 days his headache rating was 5-6.  He reported being seen in March 2001 with a similar problem.  He was assessed with acute sinusitis and allergic rhinitis.

In June 2001 the Veteran reported visiting the emergency room 2 days prior for severe headaches.  He reported his headaches made it impossible to work at times.  He was assessed with acute sinusitis.

In a June 2001 statement the Veteran reported his chronic sinusitis was accompanied by painful headaches that sometimes required "several days as well as a lot of pain medicine."  The pain even required a trip to the hospital for a shot for relief.  The Veteran reported that he had been informed that "V.A. will take full responsibility of these severe headaches" and that "this does occur more than six non-incapacitating episodes a year."  The Veteran also reported that "with the infection I can still get around, but with the severe headaches that come along with it is one thing I cannot handle.  I cannot do anything and therefore it affects my family and work life."

An undated statement, apparently from one of the Veteran's treating physicians indicated that "he has and currently suffers severe headaches caused by more than six non-incapacitating episodes of sinusitis per year." The Veteran had reported having to miss work due to the severity of his sinusitis and severe headaches.  The physician said the problem was chronic and would need to be continually treated with unspecified medication. 

An undated statement from the Veteran's USPS supervisor indicated that he had missed around 10 days of work in the previous year because of severe headaches. 

July 2001 treatment records show the Veteran underwent an allergy evaluation in January 2001 which revealed significant inhalant sensitivities to grasses, ragweed, several trees, weeds, and dust mites.  The physician noted that a course of immunotherapy shots were underway that were likely to continue for several years until such a time the Veteran reached a maintenance dose and that he would  probably require oral as well as nasal anti-allergy medications as well. 

The August 2001 rating decision that initially established the Veteran's 30 percent disability rating for sinusitis reasoned that the medical evidence presented from the Veteran's private doctors showed he was being treated for sinusitis and sinus headaches and that the Veteran had been reported as having more than six non-incapacitating episodes per year.  The Veteran's work supervisor reported that he had missed work do to the "related condition."  The rating decision did not address any particular VA examination.

A March 2002 rating decision, awarding an earlier effective date for the Veteran's 30 percent rating, reasoned that the medical reports of record showed chronic sinusitis for several years that had been treated with prednisone and other medications.  The RO noted October 1999 VA records that showed difficulty breathing, headaches related to sinus pressure and enlarged turbinates bilaterally.  The decision also noted a May 2000 health care provider document that noted a history of chronic sinusitis and allergic rhinitis accompanied by headaches, facial tenderness, post-nasal drainage and other symptoms.  Frequent incapacitating episodes requiring medical treatment were reported by the Veteran.  The decision also noted the statement from the Veteran's attending physician indicated that he has suffered from severe headaches and more than six non-incapacitating episodes of sinusitis per year and the statement from his supervisor that the Veteran had missed work due to the severity of his sinusitis and severe headaches.  

August 2003 medical records show the Veteran improved and continuing to undergo immunotherapy.  He was using Flonase and Allegra on a daily basis.

In May 2004 the Veteran reported experiencing headaches, primarily frontal, and some sore throat without cough, fever, rhinorrhea or significant nasal congestion.  No nasal mucosa or purulence or tenderness to palpitation was observed and the Veteran was assessed with perennial allergic rhinitis and possible sinusitis. 

In June 2005 the Veteran complained of a headache lasting 2 weeks, similar to previous headaches, described as a "global headache" not located in the facial region, with associated nausea and photophobia.

In September 2005 the Veteran reported to the Department of Labor having chronic sinusitis with recurrent headaches 1-4 times per month for 2 days. 

In August 2006 the Veteran complained of headaches with frontal pressure but no significant nasal discharge.  He was noted to not be on any immunotherapy and was given allergy medication and told to return in a couple of weeks, at which point he was given a CT scan which detected sinusitis for which antibiotics were prescribed.

In October 2006 the Veteran reported to the Department of Labor having chronic sinusitis and recurrent headaches with no present incapacitations but exacerbations 2 times per month for 1-2 days. 

In December 2006 the Veteran reported worsening in the frequency and intensity of his migraine headaches secondary to flare ups of neck and back pain and anxiety resultant from increased stress from his job.

In April 2007 the Veteran reported increased headaches after his anti-anxiety medication was changed. 

In May 2007 the Veteran complained of severe frontal headaches, producing pain behind the eyes.  The Veteran suspected that he was having a sinus infection.  He reported blowing green nasal discharge from his nose but upon further investigation this occurred only first thing in the morning when he wakes up and that his eyes were matted in the morning frequently also.  His history of allergic rhinitis and allergy injections was noted.  He was assessed with headaches and no sinus infection was detected. 

In June 2007 the Veteran underwent a head CT which noted moderate bilateral ethmoid sinus disease and was otherwise unremarkable.  A head MRI showed visualized flow voids within normal limits but mucosal thickening of the maxillary antra and sphenoid sinuses with marked sinus disease within the sphenoid sinus.  

In August 2007 the Veteran reported having more frequent headaches which he thought may be coming from his mental health medication or chronic sinusitis.  He was assessed with chronic sinusitis.  The Veteran reported continued headaches later that month.

In October 2007 the Veteran reported having no migraines or severe headaches, but a phone message from his wife stated he had been up most of the night with a bad headache and was thus unable to attend a therapy session.

In January 2008 the Veteran complained of continuing difficulty with tension-type headaches that were getting slightly better.  The Veteran stated he could not obtain or maintain gainful employment due to lumbar radiculopathy, carpal tunnel syndrome, migraines and chronic pain.  He was assessed with migraine headaches. 

In February 2008 the Veteran complained of a severe migraine headache, usually occurring once monthly.  He stated it started out on the left side of the head and was now on the right side.  He reported some associated light sensitivity, nausea and vomiting.  He was diagnosed with migraine headaches.  

In October 2008 the Veteran reported continuing headaches and chronic sinus problems.  A CT scan revealed minimal mucosal thickening in the sphenoid and frontals, moderate mucosal thickening in both maxillaries, spotty right ethmoid mucosal thickening, and left anterior ethmoid opacification.  The Veteran was prescribed antibiotics. 

In February and March 2009 the Veteran reported experiencing headaches daily.

In October 2009 the Veteran reported significant nasal obstruction and history of sinusitis.  A CT scan revealed mucosal thickening in the right frontal recess and both maxillary sinus.  The impression was mild chronic sinus disease and turbinate hypertrophy.

February 2010 treatment records show the Veteran being prescribed antibiotics for pneumonia.  The Veteran's handwritten notes state that this was due to a sinus infection.  However there is no mention of a sinus condition in the treatment record itself.  

In March 2010 the Veteran reported debilitating headaches 2-4 days per week.

In July 2010 the Veteran was again assessed with migraines.

In November 2010 the Veteran underwent another VA examination for sinusitis.  The Veteran reported sinus infections since service and possibly needing another nasal surgery.  He reported getting frontal headaches that he describes as sinus headaches, (although he noted having other types of headaches as well), usually when weather fronts come in.  Pain was reported as 6-7/10 usually, but could rise to 10/10 at times.  The Veteran reported the condition had grown progressively worse since onset but was seasonal.  The Veteran reported incapacitating episodes every 2-3 months for 2-3 days at a time.  The Veteran also reported 4-6 non-incapacitating episodes per year involving headache, purulent drainage and sinus pain lasting 7 to 14 days (the examiner noted that only one such episode was noted in VA records).  The Veteran reported nasal congestion, excess nasal mucous, itchy nose, watery eyes, sneezing and frequent difficulty breathing.  Physical examination noted mild tenderness but no crusting or fever and no evidence of active sinus disease.  30 percent nasal obstruction was detected in each nostril but no polyps or septal deviation.  The Veteran reported working as a postal supervisor for 13 years before retiring due to physical and psychological problems.  He identified the physical problems as sinus problems, headaches and pain and the psychiatric problems as stress and PTSD.  The Veteran was diagnosed with allergic rhinitis and sinusitis with associated sinus headaches.  The report noted significant effects including reports of increased absenteeism when he was working due to sinus problems.  The Veteran reported moderate effects on chores, shopping, exercise, sports and recreation and that he had to avoid outdoor activities but was generally able to do activities of daily living. 

In January 2011 the RO proposed to reduce the evaluation of the Veteran's sinusitis with sinus headaches from 30 percent to 0 percent based on the findings of one non-incapacitating episode of sinusitis per VA records.  The RO noted that the Veteran had other headaches besides sinus headaches and that the January 2011 examiner found only a single episode of non-incapacitating sinus headaches in VA treatment records and no incapacitating episodes. 

In January 2011 the Veteran reported that while he was on vacation and under surveillance by the VA and USPS for suspicion of fraud, he "was in the bed most of the time with one of my chronic headaches."

In February 2011 notice of disagreement the Veteran stated that "there is no way I can get out of bed with the severe headaches alone and...I have these severe sinus headaches frequently that almost every time requires shots by a doctor."  He stated that he had "approximately 3 to 6 sinus infections a year.  Some episodes worse than others which usually always require prolonged antibiotics, most incapacitating being bed ridden a day or more due to severe headache pain stuffy nose as if I can barely breathe along with the crusting of the nose ears and eyes." He reported going to the emergency room for headaches several times, including 2 times in the previous year.  He reported his severe headaches were his "primary reason for missing many days of work."  The Veteran also stated that he was treated for headaches "practically every visit I have been seen by a doctor." He reported that he was scheduled for surgery in April of 2010 and that he was placed on antibiotics for a sinus infection in February 2010.   The Veteran also reported "having to give myself shots for several years to help me with allergies that he felt led to some of my sinus infections." Elsewhere in his statement the Veteran identified his chronic headaches as symptoms of his fibromyalgia.  

In March 2011 the Veteran was assessed with migraine headaches after reporting more severe headaches that "are different than they used to be" and could wake him up.  

An April 2011 statement from the one of the Veteran's physicians stated the Veteran was "completely and fully and permanently disabled" due to fibromyalgia, polyarthralgia, cervical and lumbosacral radiculopathy with intractable and severe pain, weakness and numbness, severe headaches and moderate carpal tunnel syndrome, and that there was "no way he can perform any kind of job duty in a competitive work environment.  He cannot even have light duty or modified work hours or work duties." The statement also noted a negative brain MRI.  The Veteran was assessed with headaches.

In May 2011 the Veteran claimed he was scheduled for 2 sinus problem surgeries in 2010 and put on antibiotics for over a month.  He claimed that "[a VA doctor] treated me twice in 2010 for sinus infection and once for sinus headache. [The same doctor] has seen me twice already this year for sinus infection/headaches."  The Veteran's wife stated that his headaches kept him in bed and that there was "no way he could work with these headaches."  The same month the Veteran reported having a migraine headache for days, which he stated was a throbbing pain that started in the occipital region but was now primarily in the frontal region and behind his eyes.  He reported being bothered by light and noise and had been nauseated but he had no vomiting or fever.  He reported this being similar to previous migraines.  He was assessed with migraine headaches. 

In July 2011 the Veteran stated he was prescribed amoxycillin for a problem that was "brought on by a sinus infection."  The Veteran stated he was seen in the emergency room in February 2010 for "a respiratory infection (sinus infection) that developed into pneumonia."

In August 2011 the Veteran reported no migraines or severe headaches.

The Veteran underwent another VA examination in September 2011 where he reported chronic rhinitis and sinusitis since 1991 growing progressively worse since onset.  He reported 3 episodes per year requiring 4-6 weeks of antibiotic treatment.  The Veteran also reported 4 episodes per year of non-incapacitating episodes characterized by headaches, purulent drainage and sinus pain.  He reported these episodes lasted 3-4 days.  He also reported nasal congestion, excess nasal mucosa and frequent breathing difficulty.  Evidence of sinus disease including crusting was noted as well as a 50 percent nasal obstruction bilaterally.  No nasal polyps or septal deviation were detected.  He reported retiring in 2006 due to PTSD.  He was diagnosed with chronic sinusitis and rhinitis.  The examiner stated there would be no effects from these conditions on the activities of daily living.  The Veteran also reported developing a single instance of pneumonia secondary to a sinus infection in 2010.  The examiner noted the pneumonia had resolved fully and had not recurred.  The Veteran's symptomatology at the examination suggested the presence of bronchitis.  The Veteran later stated he was sick with either a severe sinus infection and/or pneumonia during the examination and that the symptoms he displayed during the examination are similar to those he experiences "1-2 times every 1-2 months."

At his Board hearing the Veteran reported that at best his sinusitis had remained the same since 2001 and that his treatment for it had not changed.  He also reported that his primary care doctor would routinely "prescribe me antibiotics and treatment over the phone." When asked whether he started getting sinusitis around 2001, the Veteran replied affirmatively.  When queried about the November 2010 VA examination the Veteran stated that he had pneumonia at the time but not sinusitis. 

IV.  Analysis

In its decision to reduce the Veteran's rating the RO noted the November 2010 examination where the Veteran reported a history of recurring sinus infections and frontal headaches (described as sinus headaches when weather fronts move in).  The examiner noted that the Veteran had other types of headaches.  The Veteran takes Allegra for sinus headaches.  The Veteran reported incapacitating episodes of sinusitis every 2-3 months, lasting two to three days in duration.  The examiner noted that the episodes were not described as incapacitating in VA records.

As noted above, the question before the Board is whether the Veteran's sinusitis has materially improved since the award of a 30 percent disability rating.  The original decision was based on a history of treatment for sinusitis and sinus headaches and the Veteran's reports of having more than six non-incapacitating episodes per year.  The March 2002 decision likewise noted treatment for chronic sinusitis and reports from the Veteran of frequent incapacitating episodes requiring medical treatment.  The decision also relied on the undated statement from one of the Veteran's physicians that the Veteran had suffered more than six non-incapacitating episodes of sinusitis per year.  

The Veteran's 30 percent rating appear to be based on reports of both incapacitating and non-incapacitating episodes.  Thus, the Board must consider whether there has been improvement in either category.  As noted above, to be considered an incapacitating episode for VA purposes, the sinusitis requires 4 to 6 weeks of antibiotic treatment.  In November 2010 the Veteran reported incapacitating episodes every 2-3 months for 2-3 days at a time.  In February 2011 the Veteran reported approximately 3 to 6 sinus infections a year requiring prolonged antibiotics.  In September 2011 the Veteran reported 3 episodes per year requiring 4-6 weeks of antibiotic treatment.  

The record does not support the Veteran's contention of experiencing 3 to 6 incapacitating episodes per year requiring 4-6 weeks of antibiotic treatment.  Treatment records show the Veteran was prescribed antibiotics for a sinus condition once in 2007 and once in 2008.  The record does not show that the Veteran has been prescribed antibiotics for sinusitis or sinus headaches since 2008.  While the record does show various prescriptions for pain medication, allergy medication and psychotropic medications, these are not antibiotics and not contemplated within the applicable rating criteria.  Likewise, while the record shows that the Veteran was prescribed antibiotics for pneumonia, there is no evidence, other than the Veteran's statements, that his pneumonia was in any way related to an outbreak of sinusitis or sinus infection.  The Veteran has also attributed his pneumonia to a respiratory infection.  The Board does not find the Veteran currently suffers from incapacitating episodes of sinusitis.   

The other basis for the Veteran's 30 percent rating for sinusitis involved his reports of experiencing 3-6 non-incapacitating episodes of sinusitis per year.  Non-incapacitating episodes of sinusitis are characterized by headaches, pain, and purulent discharge or crusting.  The Veteran has consistently reported 3-6 episodes of non-incapacitating episodes of sinusitis per year, although his characterization of the severity and duration of these episodes has varied considerably (7-14 days at his 2010 examination vs. 3-4 days at his September 2011 examination.)  As non-incapacitating episodes of sinusitis do not require a specific course of treatment, and as much of the Veteran's evidence on the subject appears to include self-diagnosed sinusitis, the question before the Board is whether he is competent and credible to (1) self-diagnose the condition, and (2) properly attribute the symptomatology contemplated in the rating criteria to the condition.

While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on medically complex issues.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, for example, while the Veteran associates his pneumonia to a sinus infection he is not considered medically qualified to make such an assertion and thus his opinion carries little, if any, probative weight.   

Furthermore, while the Veteran is competent to identify symptomatology such as headaches and purulent crusting, he is not necessarily qualified to make a medically sound diagnosis of sinusitis or attribute such symptomatology to a specific underlying internal diagnosis.  This is especially so in a case such as this one where the Veteran has also been diagnosed with migraine headaches and allergic rhinitis, which have some similar symptomatology but different underlying pathology.  This is an important distinction as the Veteran's sinusitis is service-connected, whereas his migraine headaches and allergic rhinitis are not and the Veteran has consistently related the severity of his sinusitis to the frequency and intensity of his headaches.  However, the rating for sinusitis is based on outbreaks of sinusitis, not headaches alone.  If the Veteran's migraine headaches were routinely being ascribed to sinusitis by qualified medical personnel, the Board could infer that these were symptoms of sinusitis.  However, more often than not since 2001, the Veteran's headaches have been diagnosed as migraines with associated photophobia and nausea, and not sinus headaches with associated purulent discharge and crusting.  The RO in 2001 and 2002 was aware of the Veteran's complaints of migraine headaches and did not address their occurrence in deciding his original 30 percent rating.  The record does not indicate that the Veteran's migraine headaches are related to his sinusitis and there are numerous instances of migraine headaches being diagnosed where no sinusitis was reported, diagnosed or treated.  Indeed, while the Veteran has stated on multiple occasions that he has headaches every day, there is no indication that he has sinusitis every day or that his migraine headaches are the result of sinusitis.  

The Veteran has noted multiple different types of headaches and at various points attributed his headaches to sinusitis, allergies, fibromyalgia, medications, mental health problems, and stress.  Indeed, as detailed above there have been instances where the Veteran reported having sinusitis after experiencing headaches but no such condition was detected or diagnosed.  Thus, the Board does not find the Veteran competent to self-diagnose his outbreaks of sinusitis.
 
Even if the Veteran were competent to diagnose his sinusitis and properly attribute his headaches to their corresponding underlying causes, his credibility on the matter is suspect.   The Veteran has made numerous statements that are unsupported by the record including that he was routinely prescribed antibiotics over the phone for sinusitis, that he had pneumonia at the time of his February 2011 examination, that he was placed on antibiotics for a sinus infection in February 2010, that he was seen twice in 2010 and twice in 2011 by a VA doctor for sinus infections, that he experiences 2-4 episodes of sinusitis per year requiring antibiotic treatment and that his sinusitis began around 2001 and was always rated at 30 percent.  He has also made inconsistent statements, for example concerning the frequency of his sinus headaches, at times indicating that they were seasonal and at other times that they occurring multiple times every month, or even weekly.  

Moreover, the Veteran has stated that "I have these severe sinus headaches frequently, that almost every time requires shots by a doctor."  While the record shows that the Veteran underwent allergy shots as part of an immunotherapy regime in the early 2000s and may have on a few occasions received injections for migraine headache pain, the record does not show that the Veteran ever received a shot in response to a diagnosed sinus headache, let alone "almost every time" he has one.  This is also completely inconsistent with the Veteran's sworn testimony that he was routinely prescribed treatment and medication for his sinusitis over the phone.  While most of the inconsistencies in the Veteran's statements can be attributed to a lack of understanding of his underlying condition and symptomatology or poor retention, the Board cannot help but find that his assertion regarding shots is anything other than a gross exaggeration or misrepresentation of the facts.  

In light of the foregoing, the Board cannot find that the Veteran's lay testimony is sufficiently competent and credible to present an accurate picture of the severity of his sinusitis and sinus headaches.  Thus, the Board must rely on the medical evidence of record to ascertain the frequency with which the Veteran reported headaches that were actually associated with a diagnosis of sinusitis or were characterized as sinus headaches.  

The medical evidence for the period since 2001 does not show that the Veteran was diagnosed or treated for sinusitis or headaches designated as sinus more than once or twice in any year through 2011.  As such, the evidence of record does not support a compensable rating for the Veteran's sinusitis with sinus headaches.  

The Board acknowledges its duty to consider whether the Veteran's condition has improved under the ordinary conditions of life.  The medical evidence of record, specifically the most recent VA examination of record indicates that there would be no effects from the Veteran's sinusitis on the activities of daily living.  The preponderance of the evidence also does not show that the Veteran is regularly diagnosed with or treated for sinusitis or sinus headaches and has not been for several years.  As the Board does not find the Veteran's lay assertions competent and credible, the medical evidence of record carries the most probative weight. 

The Board does not find any deficiency with the November 2010 VA examination or September 2011 examination and notes again that the RO decisions establishing the Veteran's 30 percent rating did not appear to rely on any VA examination for their determination.  Considering the basis for the Veteran's initial 30 percent rating, the preponderance of the competent and credible evidence of record reflects that his chronic sinusitis, whether as a result of his previous surgery or other factors, has materially improved.   

It is unclear whether the arguments advanced by Veteran's counsel concerning the proper application of 38 U.S.C.A. § 6103 and 38 C.F.R. § 3.901 were intended to be applicable to the reduction for sinusitis.  However, the instant claim does not involve forfeiture and neither of these provisions are applicable to rating reductions under 38 C.F.R. § 3.344.  


ORDER

As the reduction of the Veteran's disability rating for sinusitis with sinus headaches from 30 percent to 0 percent was proper, restoration of the previous rating is denied.


REMAND

At the Board hearing in August 2015, the claims regarding the following were considered as on appeal:

a. whether severance of service connection of PTSD was proper;
b. whether severance of service connection for fibromyalgia was proper;
c.	whether the rating reduction to 0% for left and right lower extremity peripheral neuropathy was proper; and 
d.	whether the termination of TDIU benefits was proper.  

While there is some confusion as to whether the proper procedural steps were accomplished to perfect appeals of these issues, having identified them as before the Board at the hearing, they will be construed as properly developed for appellate consideration.  

The adverse actions taken by the RO with respect to these issues were based on a finding that the Veteran committed fraud in obtaining those benefits.  In this regard, the RO has made references in its decisions to reports and evidence from the Office of the Inspector General.  These reports, however, are not associated with the claims file.  This evidence needs to be part of the record before the Board in order for the Board to properly consider the issues before it.  

The remaining issues are also not ripe for decision by the Board.  They are:

a. whether the rating reduction to 0% for lumbar spine desiccation was proper;
b. whether the termination of a temporary 100 percent rating for the period from November 2010 to January 2011 was proper; and 
c. whether the termination of special monthly compensation based on housebound status for the period from November 2010 to January 2011 was proper.  

Final action was taken on these issues by the RO in February 2012.  The Veteran expressed his disagreement with these decisions in an April 2012 VA Form 9, and requested a hearing.  However, no statement of the case was ever generated for these issues, nor has the Veteran been given the opportunity for a hearing.  This should be accomplished before the Board considers the issues.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Office of Inspector General reports and any other documents considered in connection with the conclusion this Veteran committed fraud in obtaining VA benefits, and associate them with the claims file.  

2.  Contact the Veteran and ascertain whether he would like a hearing before a Decision Review Officer (DRO) on the issues of the propriety of the rating reduction for his lumbar disc desiccation and the temporary 100 percent rating and SMC terminations.  If the Veteran requests a hearing, take appropriate action to schedule a DRO hearing in accordance with his request and notify the Veteran as to the time and place.  If any of these three particular decisions remain in effect, issue a statement of the case addressing them and instruct the Veteran that if he wishes to appeal those issues to the Board, a new substantive appeal must be filed. 

3.  Then readjudicate the issues on appeal.  If any of the reductions, severances or terminations remains in effect, furnish the Veteran and his representative with a Supplemental Statement of the Case and after an appropriate time to respond, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


